UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
                                                                                                                                                         .)
                                                                 7'.
                                                                 .~..,
                                                                         :~, :-, : '. '•
                                                                         ..: r ,, · ';i~ o
                                                                                                  -,--.,if\-- - - - -·                       '" ..,_._
  MARI( TUNNE,                                                 L__
                                                                 P;"'·.,·;,-;, 4'-
                                                                 .•.,_\Jl... J L
                                                                             ....,,....,~-
                                                                                              ·
                                                                                                  ;: tQEP
                                                                                                   I -    - •   "'"
                                                                                                                      1 9 20li:,
                                                                                                                      ~....- _..._ .- .,,,   , ,.,..,.




                                    Plaintiff,
                                                                               18-cv-8428 (AJN)
                        -against-
                                                                                             ORDER
  HUNTER COLLEGE et al.,
                 Defendants.



ALISON J. NATHAN, District Judge:

       On February 8, 2019, the City University ofNew York ("CUNY") asked the Court to

redact portions of several exhibits and declarations. Those portions contain the personal

information of five individuals not involved in this litigation. Plaintiff did not oppose this

request. For the reasons stated below, the Comi grants the request.

       The Comi's analysis is governed by a three-part test aiiiculated by the Second Circuit in

Lugosch v, Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). That test requires the Court

to (i) determine that the documents at issue are judicial in nature; (ii) decide the weight of the

common law presumption of access; and (iii) balance that presumption against any competing

considerations. Id. at 119-20.

       To start, the Court must determine if the documents are judicial in nature. To be a

judicial document, "the item filed must be relevant to the performance of the judicial function

and useful in the judicial process." United States v. Amodeo, 44 F.3d 141, 146 (2d Cir. 1995).

"[T]he mere filing of a paper or document with the comi is insufficient to render that paper a

judicial document subject to the right of public access." Id. Documents filed in support of or in

opposition to motions are generally judicial. See Lugosch, 435 F.3d at 123 (finding documents

in support of a motion for summary judgment to be judicial); Bernsten v. 0 'Reilly, 307 F. Supp.

3d. 161, 166 (S.D.N.Y. 2018) (finding documents in support of a motion to dismiss or compel


                                                      1
arbitration to be judicial); Royal Park Investments SA/NVv. Wells Fargo Bank, NA., No. 14-CV-

4394 (AJN), 2018 WL 739580, *18 (S.D.N.Y. Jan.10.2018) (finding documents in support of

class certification to be judicial). Here, CUNY submitted the documents at issue to oppose

Plaintiff's motion for a temporary restraining order. They were all attached as exhibits to

declarations filed by CUNY. Because the documents were "submitted to the court as supporting

material in connection with" a motion, Lugosch, 435 F.3d at 123, the Court finds that they are

judicial. Judicial documents are afforded a presumption of public access. Id. at 119.

        On the second prong, the Comi must determine the weight of that presumption. The

presumption is strongest for documents that form the bases of adjudication and "are used to

determine litigants' substantive legal rights." Bernstein v. Bernste;n Litowitz Berger &

Grossman LLP, 814 F.3d 132, 139 (2d Cir. 2016). Because the documents here pertained to a

pending motion, and were not merely "matters that come within a comi's purview to insure their

irrelevance," Lugosch, 435 F.3d at 119, the weight of the presumption is strong.

        Proponents of sealing can nonetheless overcome the presumption on the third prong by

showing that a compelling interest favors redaction. Here, CUNY argues that the Court should

rebut the presumption because the documents implicate the privacy interests of third parties.

Specifically, CUNY seeks to redact the names and personal information of the alleged victim of

Plaintiff's actions, a witness to the conduct that gave rise to this litigation, and other individuals

who, like Plaintiff, have had their access to CUNY institutions revoked. The Court takes the

privacy of individuals not involved in the instant litigation seriously and errs towards protecting

their interests. See Royal Park Investments, 2017 WL 1331288, at* 11. The names, addresses,

and phone numbers of these individuals are irrelevant to this litigation. CUNY's request is

narrowly tailored to protect their privacy; it leaves all other information in this litigation public.

The Court will therefore redact this information.

        For the reasons above, Defendant's requests for redaction are GRANTED. The Court will

file the documents on the public docket with these redactions.

        SO ORDERED.

                                                       2
Dated: Septembe~, 2019
       New York, New York

                                J. NATHAN




                            3
